DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry Shubin on 12/2/21.
The application has been amended as follows: 

Please amend Claim 1 as follows:
To Claim 1, line 7 amend “a/c being 0.1 1,” to “a/c being 0.1 to 1”.

Please amend Claim 7 as follows:
To Claim 7, line 1, amend “The process as claimed in claim 1” to “The process as claimed in claim 6”.  

Please amend claim 10 as follows:
	To Claim 10, lines 1-2 amend “A copper-comprising SAPO material with an AFX structure” to “A process comprising preparing a copper-comprising SAPO material with an AFX structure”.

	To Claim 10, lines 1-2 amend “obtained by a process comprising at least the following:” to “by :”

	To Claim 10, line 13, amend the following: “than 50 s-1 in order to obtain the crystallization of said copper-comprising SAPO material with AFX structure” to “than 50 s-1 in order to obtain the crystallization of said copper-comprising SAPO material with AFX structure, and 
c) selectively reducing NOx by contacting NOX and a reducing agent in the presence of the copper-comprising copper-containing SAPO.” 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Li CN 104743574.
Li describes a method of making SAPO-44 using templating agents, such as triethylenetetramine and N, N, N’, N’-tetramethyl-1, 6-hexanediamine.  SAPO-44 has a CHA-type framework.  It is not obvious to make an AFX-type sieve from a CHA-type sieve.

The Li reference: “Synthesis of NH3-SCR catalyst SAPO-56 with Different aluminum sources”, cited in the search report, discloses a method of making an AFX sieve with TMHD but the reference does not disclose inclusion of triethylenetetramine, nor is it obvious to use both of these to synthesize the sieve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

December 7, 2021